Honorable Neely Cassady State Senator P. O. Box 1810 Nashville, AR  71852
Dear Senator Cassady:
You requested an opinion from this office concerning the following question:
   Does a municipal court have the authority to expunge the record of individuals who have records of convictions in that court?
A municipal court has the authority to expunge the record of an individual convicted before it but that authority is limited to the expungement of records relating to first offenders.  This status as a first offender is to be determined by the Court.  This provision is found in Ark. Stat. Ann. 43-1231 (1977 Repl.), which further provides that the records to be expunged shall be sealed, sequestered, and treated as confidential and only made available to law enforcement and judicial officials.  Additionally, the record should signify that the defendant is completely exonerated of any criminal purpose and further provide that said disposition shall, "not affect any civil rights or liberties of the defendant."  It should be noted that the term "expunge" does not mean the physical destruction of any official records of law enforcement agencies or judicial officers.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Kay J. Jackson Demailly.